DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 48-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 48 recites a second tube and claim 49 recites an inflatable bladder.  Furthermore, claim 1 does not make a contribution over the prior art, as explained below, so there is a lack of unity of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48 and 49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 17, 20-21, 24, 26-28, 30-31 and 40-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/20.

REJECTIONS WITHDRAWN
There are no rejections withdrawn.

REJECTIONS REPEATED
The 102 rejection of claims 1 and 4-7 as being anticipated by Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964, set forth in the non-final rejection of 6/3/21, pages 2-4, paragraphs 5-6 is repeated for the reasons of record.
Applicant has amended claim 1 to recite the limitation, “wherein the exterior surface of the tube is bonded with a resinous binder”.  The limitation is disclosed by Yoshikawa because Yoshikawa discloses an outer layer defining an exterior surface of the tube (3 from Fig. 1 and column 4, line 55 through column 5, line 3), the exterior surface being bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3 from Fig.1 through reinforcement 4, column 4, line 55 through column 5, line 3 and column 10, lines 3-53).  Layer 3 is the exterior surface of the tube (column 10, lines 3-53).
The 103 rejection of claims 11 and 38-39 over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964, in view of Ozawa et al. (US 5,380,571) set forth in the non-final rejection of 6/3/21, pages 4-6, paragraphs 7-8 is repeated for the reasons of record.
The 103 rejection of claim 10 over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964, in view of Kitami et al. (US 5,362,530) set forth in the non-final rejection 6/3/21, page 6, paragraph 9 is repeated for the reasons of record.


NEW REJECTIONS
There are no new rejection.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 9/3/21 have been carefully considered but are deemed unpersuasive.
Applicant has argued that claim 1 recites “wherein the exterior surface of the tube is bonded with a resinous binder” and that the resinous layer of claim 1 is not an interior surface or an intermediate surface, but an exterior surface.  However, Yoshikawa discloses an outer layer defining an exterior surface of the tube (3 from Fig. 1 and column 4, line 55 through column 5, line 3), the exterior surface being bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3 from Fig.1 through reinforcement 4, column 4, line 55 through column 5, line 3 and column 10, lines 3-53).  Layer 3 is the exterior surface of the tube (column 10, lines 3-53).
Applicant has argued that layer 5 from Yoshikawa is vulcanized rubber and cannot be a resinous binder.  However, Yoshikawa discloses a synthetic rubber (column 9, lines 19-59) and the synthetic rubber clearly falls within the definition of a resin as disclosed in Hawley, page 964.
Applicant has argued that layer 3 from Yoshikawa is an intermediate layer and thus cannot form the exterior surface.  However, Yoshikawa clearly sets forth that layer 3 is the exterior of the tube and layer 5 is a sheath containing the resinous binder (column 10, lines 3-53).
Applicant has argued that Yoshikawa fails to disclose “wherein the co-extrusion is a multilayer blown film laminate structure”.  However, the limitations  “co-extrustion’, “co-extruded” and “blown” are method limitations in a product claim which are given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Applicant has argued that, with regards to Hawley, rubber, especially vulcanized rubber, is not within the normal purview of a resinous binder.  However, Hawley specifically states that a synthetic rubber is a resin (pages 964) and Yoshikawa discloses synthetic rubbers (column 9, lines 19-59).  
Applicant argues further that Ozawa (column 1, lines 11-24), not used in the rejection of claim 1, makes a clear and explicit distinction between rubber and resin hoses.  However, Ozawa discuses rubber in general and does not discuss the synthetic rubbers disclosed in Yoshikawa.
Applicant has argued that the hose of Ozawa does not have an exterior surface bonded with a resinous binder or a coating.  The exterior surface bonding with a resinous layer is taught by Yoshikawa as discussed above.  The combination of Yoshikawa and Ozawa discloses wherein the exterior surface of the tube has a coating applied thereto to facilitate bonding with the binder since application of an adhesive to the outer tube (3 from Fig. 1) of Yoshikawa results in the exterior surface of the tube 
Applicant has argued that Ozawa discloses that a hose can be produced by a simple production process not requiring a vulcanization process and that such a teaching is a reason not to combine Ozawa and Yoshikawa.  However, such a disclosure is a further motivation to combine the references since vulcanization can be eliminated.  Furthermore, Ozawa contains vulcanized rubber in the hose (column 2, lines 9-23).
Applicant has argued that Kitami discloses a composite hose that is constructed with an inner tube and an outer cover. The inner tube is formed from a composition comprising a specific polymer alloy, and the outer cover is formed from a composition comprising a specified thermoplastic elastomer of a selected class of polyolefin resins and, as with Yoshikawa and Ozawa, Kitami is directed to a final product in which the exterior surface is formed by the outer cover of the hose. Furthermore, the structure in Kitami is a final product and it is not necessary (or even recommended) to bond the exterior surface to any other material or structure. Because the exterior surface of the outer cover does not bond with anything, it is not bonded with a resinous binder as recited in independent claim 1. Nor is the exterior surface treated or modified to facilitate bonding with a binder as recited in claim 10.  Applicant, in claim 1, appears to be claiming an intermediate product.  Kitami discloses an intermediate product wherein a polymer alloy is extruded into a tube and the resulting tube is adhesion treated as is recited in claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
September 14, 2021